UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1700



PAUL KULP HOFFMAN,

                                                         Petitioner,

          versus


INTERNAL REVENUE SERVICE, J. R. STARKEY; HARRY
BENDER; BETH WARD; SHIRLEY M. KRIEZEL,

                                                        Respondents.



On Petition for Review of an Order of the Internal Revenue Service.
(No. 0090-0)


Submitted:   August 14, 1997              Decided:   August 21, 1997


Before NIEMEYER, Circuit Judge, and BUTZNER and PHILLIPS, Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Paul Kulp Hoffman, Petitioner Pro Se. Margaret Milner Richardson,
INTERNAL REVENUE SERVICE, Greensboro, North Carolina; Beth Ward,
Asheville, North Carolina; Shirley M. Kriezel, Asheville, North
Carolina, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paul Hoffman, who disputes whether federal income tax laws

apply to him, insisted on filing a civil complaint in this court

against the Internal Revenue Service (IRS) seeking injunctive

relief and monetary damages. Hoffman asserts that the IRS is mali-
ciously persecuting him in its attempt to collect taxes. Addi-

tionally, Hoffman claims that the IRS failed to comply with the

Freedom of Information Act. We dismiss this complaint for a lack of

jurisdiction.

     We find no merit to Hoffman's contention that this court auto-
matically has jurisdiction to review actions by a federal agency.

Unless statute provides otherwise, persons seeking review of agency

action must go first to the federal district court rather than the

court of appeals.1 This court may exercise jurisdiction only over
final orders,2 and certain interlocutory and collateral orders.3 The

agency action of which Hoffman complains is neither a final order

nor an appealable interlocutory or collateral order.

     However, Hoffman is not without a remedy. Nothing prevents him
from seeking relief in the district court.4 Upon Hoffman's com-



     1
      See 5 U.S.C. § 703 (1994); International Bhd. of Teamsters
v. Pena, 17 F.3d 1478 (D.C. Cir. 1994).
     2
             See 28 U.S.C. § 1291 (1994).
    3
      See 28 U.S.C. § 1292 (1994); FED. R. CIV. P. 54(b); Cohen v.
Beneficial Indus. Loan Corp. , 337 U.S. 541 (1949).
         4
       See Rettinger v. FTC, 392 F.2d 454, 457 (2d Cir. 1968);
United Gas Pipe Line Co. v. FPC, 181 F.2d 796, 799 (D.C. Cir.
1950).
                                      2
plaint that the IRS violated his rights in its collection efforts,

the district court can develop a record and reach a decision that

will give due consideration to Hoffman's claims.

     Accordingly, we dismiss the complaint without prejudice to

Hoffman's right to seek relief in another forum. Additionally, we

deny Hoffman's request for subpoena duces tecum. We dispense with
oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  3